Exhibit 10.1

$400,000,000

U.S. CONCRETE, INC.

5.125% Senior Notes due 2029

Purchase Agreement

September 9, 2020

BOFA SECURITIES, INC.

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

U.S. Concrete, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the several initial purchasers listed in Schedule 1 hereto (the
“Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $400,000,000 principal amount of its 5.125% Senior Notes due
2029 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of September 23, 2020 (the “Indenture”) among the Company, the
guarantors listed in Schedule 2 hereto (the “Guarantors”) and U.S. Bank National
Association, as trustee (the “Trustee”), and will be guaranteed on a senior
unsecured basis by each of the Guarantors (the “Guarantees”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated September 8, 2020 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (the “Agreement”). The Company hereby confirms that it has authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum. References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein as of the respective
dates of the Preliminary Offering Memorandum, the Time of Sale Information and
the Offering Memorandum, and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein.



--------------------------------------------------------------------------------

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

The Company intends to use the proceeds of the offering of the Securities,
together with other available sources of funds, to redeem $400 million in
aggregate principal amount of the Company’s outstanding 6.375% senior notes due
2024 (the “Existing Notes”) and to pay fees and expenses related to the
foregoing, as described under “Use of Proceeds” in the Time of Sale Information.

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

1. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.75% of the principal amount thereof plus accrued interest, if any,
from September 23, 2020 to the Closing Date. The Company will not be obligated
to deliver any of the Securities except upon payment for all the Securities to
be purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

2



--------------------------------------------------------------------------------

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) to persons whom it reasonably believes to be QIBs in transactions pursuant
to Rule 144A under the Securities Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(h) hereof, counsel for the Company
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers and compliance
by the Initial Purchasers with their agreements, in each case, contained in
paragraph (b) above (including Annex C hereto), and each Initial Purchaser
hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) The Company and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Company, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Company, the Guarantors or any other
person.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the offices of
Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New York, New York 10019 at
10:00 A.M., New York City time, on September 23, 2020, or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Company may agree upon in writing. The
time and date of such payment and delivery is referred to herein as the “Closing
Date”.

 

3



--------------------------------------------------------------------------------

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

(b) Additional Written Communications. The Company and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below), an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case, used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 7(b)
hereof.

 

4



--------------------------------------------------------------------------------

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, at the respective
times they were or hereafter are filed with the Securities and Exchange
Commission (the “Commission”), complied or will comply as to form, as the case
may be, in all material respects to the requirements of the Exchange Act and the
rules and regulations of the Commission thereunder, and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(d) Financial Statements. The financial statements of the Company and its
subsidiaries and the related notes thereto included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum present
fairly in all material respects the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles applied on a consistent basis throughout the periods
covered thereby. To the knowledge of the Company and each of the Guarantors, the
financial statements of Coram Materials Corp. and its affiliates (collectively,
“Coram”) and the related notes thereto included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum present fairly
in all material respects the financial position of Coram and its subsidiaries as
of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; to the knowledge of the Company and
each of the Guarantors, such financial statements have been prepared in
conformity with U.S. generally accepted accounting principles applied on a
consistent basis throughout the periods covered thereby. The other financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of the Company and its subsidiaries and presents fairly in all material
respects the information shown thereby and on a basis consistent with that of
the audited financial statements included or incorporated by reference in the
Time of Sale Information and the Offering Memorandum. The pro forma financial
information and the related notes thereto included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum has been
prepared in accordance with the Commission’s rules and guidance with respect to
pro forma financial information, and the assumptions underlying such pro forma
financial information are reasonable and are set forth in or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum.
The interactive data in eXtensbile Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

 

5



--------------------------------------------------------------------------------

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, except as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum,
(i) there has not been any material change in the capital stock or long-term
debt of the Company or any of its subsidiaries, or any dividend or distribution
of any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, rights, assets, management, financial position, results of
operations or prospects of the Company and its subsidiaries taken as a whole;
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries taken as a whole; and
(iii) neither the Company nor any of its subsidiaries has sustained any loss or
interference with its business that is material to the Company and its
subsidiaries taken as a whole from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority.

(f) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, rights, assets, management,
financial position, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company and the
Guarantors of their obligations under this Agreement, the Securities, and the
Guarantees (“Material Adverse Effect”). The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule 3 to this Agreement.

(g) Capitalization. The Company has the capitalization as set forth in each of
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization”; and all the outstanding shares of capital stock or other
equity interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party (collectively, “Liens”), except for Liens pursuant to (i) the Third
Amended and Restated Loan and Security Agreement, dated as of August 31, 2017,
among the Company, certain of its subsidiaries party thereto, the lenders party
thereto and Bank of America, N.A., as administrative agent (as amended, the
“Revolving Credit Agreement”) and (ii) the Credit and Guaranty Agreement, dated
as of April 17, 2020, among the Company, certain of its subsidiaries party
thereto, the lenders from time to time party thereto and Bank of America, N.A.,
as administrative agent (the “Term Loan Agreement”).

 

6



--------------------------------------------------------------------------------

(h) Due Authorization. The Company and each of the Guarantors have the requisite
corporate, limited liability company, or limited partnership, as applicable,
right, power and authority to execute and deliver this Agreement, the Securities
and the Indenture (including each Guarantee set forth therein), in each case, to
the extent a party thereto (collectively, the “Transaction Documents”) and to
perform their respective obligations hereunder and thereunder; and all action
required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken by each of the
Company and the Guarantors.

(i) The Indenture. The Indenture (including the Guarantees set forth therein)
has been duly authorized by the Company and each of the Guarantors and on the
Closing Date will be duly executed and delivered by the Company and each of the
Guarantors and, when duly executed and delivered in accordance with its terms by
each of the parties thereto, will constitute a valid and legally binding
agreement of the Company and each of the Guarantors enforceable against the
Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”).

(j) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

(k) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.

 

7



--------------------------------------------------------------------------------

(l) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(m) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any property, right or asset of the Company or
any of its subsidiaries is subject; or (iii) in violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(n) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities and the issuance of the related
Guarantees, and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
result in the termination, modification or acceleration of, or result in the
creation or imposition of any lien, charge or encumbrance upon any property,
right or asset of the Company or any of its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any property,
right or asset of the Company or any of its subsidiaries is subject, (ii) result
in any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, termination, modification, acceleration,
lien, charge or encumbrance that would not, individually or in the aggregate,
have a Material Adverse Effect.

(o) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities and issuance
of the related Guarantees, and the consummation of the transactions contemplated
by the Transaction Documents, except for such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers.

 

8



--------------------------------------------------------------------------------

(p) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits, or proceedings (“Actions”) pending to
which the Company or any of its subsidiaries is a party or to which any
property, right or asset of the Company or any of its subsidiaries is subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its subsidiaries, could reasonably be expected to have a Material
Adverse Effect; and no such Actions are, to the knowledge of the Company and
each of the Guarantors, threatened or contemplated by any governmental or
regulatory authority or by others.

(q) Independent Accountants. Each of (i) Grant Thornton LLP, the Company’s
previous public accounting firm who certified certain financial statements of
the Company and its subsidiaries, was, and (ii) Ernst & Young LLP, the Company’s
current public accounting firm, who certified certain financial statements of
the Company and its subsidiaries, is, an independent registered public
accounting firm with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act. To the knowledge of the Company and each of the Guarantors,
Grassi & Co., CPAs, P.C., Coram’s previous public accounting firm who certified
certain financial statements of Coram, was an independent registered public
accounting firm with respect to Coram within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act.

(r) Real and Personal Property. The Company and its subsidiaries have good and
indefeasible title in fee simple to, or have valid rights to lease or otherwise
use, all items of real and personal property that are material to the respective
businesses of the Company and its subsidiaries, in each case, free and clear of
all Liens and defects and imperfections of title, except, in the case of any
real property subject to a mortgage that secures the Revolving Credit Agreement
or the Term Loan Agreement or Liens permitted by the Revolving Credit Agreement
or the Term Loan Agreement, and in the case of personal property, Liens that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries, (ii) could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(iii) secure the Revolving Credit Agreement or the Term Loan Agreement.

(s) Intellectual Property. (i) The Company and its subsidiaries own or have the
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, domain names,
copyrights and copyrightable works (collectively, “Intellectual Property”)
material to the conduct of their respective businesses as currently conducted;
(ii) to the knowledge of the Company and each Guarantor, the Company and its
subsidiaries’ conduct of their respective businesses does not infringe,
misappropriate or otherwise violate any Intellectual Property of any person;
(iii) the Company and its subsidiaries have not received any written notice of
any claim of infringement relating to the Company or any of its subsidiary’s use
of any Intellectual Property; and (iv) to the knowledge of the Company and each
Guarantor, the Intellectual Property of the Company and their subsidiaries is
not being infringed, misappropriated or otherwise violated by any person.

 

9



--------------------------------------------------------------------------------

(t) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, 5% or greater stockholders or other affiliates of the
Company or any of its subsidiaries, on the other, that would be required by the
Securities Act to be described in a registration statement on Form S-1 to be
filed with the Commission and that is not so described in or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum.

(u) Investment Company Act. Neither the Company nor any of the Guarantors is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).

(v) Taxes. The Company and its subsidiaries have paid all material U.S. federal,
state, local and foreign taxes and filed all material income tax returns
required to be paid or filed through the date hereof (taking into account any
applicable extensions); and except as otherwise disclosed in each of the Time of
Sale Information and the Offering Memorandum, there is no material income tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets, except for any taxes the amount or validity of which is
currently being contested in good faith or for which adequate reserves have been
provided in accordance with U.S. generally accepted accounting principles.

(w) Licenses and Permits. The Company and its subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign governmental or regulatory authorities that are
necessary for the conduct of their respective businesses in the manner
contemplated by the Time of Sale Information and the Offering Memorandum, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, have a Material Adverse Effect; and
except as described in each of the Time of Sale Information and the Offering
Memorandum, neither the Company nor any of its subsidiaries has received notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, could be reasonably
expected to have a Material Adverse Effect, and the Company does not reasonably
expect any future inability to acquire such certificates, authorizations and
permits as are necessary to conduct its business in the manner contemplated by
each of the Time of Sale Information and the Offering Memorandum, except as
would not, individually or in the aggregate, have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(x) No Labor Disputes. No labor disturbance by, or dispute with, employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company and each of the Guarantors, is contemplated or threatened, except as
would not, individually or in the aggregate, have a Material Adverse Effect.
Neither the Company nor any Guarantor is aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of the Company’s or any of
the Company’s subsidiaries’ principal suppliers, contractors or customers,
except as would not, individually or in the aggregate, have a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any written
notice of cancellation or termination with respect to any collective bargaining
agreement to which it is a party, except as would not, individually or in the
aggregate, have a Material Adverse Effect.

(y) Compliance with Environmental Laws. Except as described in each of the Time
of Sale Information and the Offering Memorandum, (i) the Company and its
subsidiaries (x) are, and at all prior times (except for such matters that have
been fully and finally resolved) were, in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
binding decisions and orders relating to hazardous or toxic substances or
wastes, pollutants or contaminants, the protection of human health or safety,
the environment and natural resources (collectively, “Environmental Laws”), (y)
have received and are in compliance with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received written notice of any actual or potential liability under or relating
to any Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no costs
or liabilities associated with Environmental Laws of or relating to the Company
or its subsidiaries, except in the case of each of (i) and (ii) above, for any
such failure to comply, or failure to receive required permits, licenses,
certificates, authorizations, or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and (iii) (x)
there are no proceedings that are pending, or that are known to be contemplated,
against the Company or any of its subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (y) compliance of the Company and its subsidiaries with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants could not reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Company and its
subsidiaries, and (z) none of the Company and its subsidiaries anticipates
material capital expenditures relating to compliance with any Environmental
Laws.

 

11



--------------------------------------------------------------------------------

(z) Compliance with ERISA. (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no Plan
has failed (whether or not waived), or is reasonably expected to fail, to
satisfy the minimum funding standards (within the meaning of Section 302 of
ERISA or Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or
is reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) or “endangered status” or “critical status” (within the
meaning of Section 305 of ERISA); (v) the fair market value of the assets of
each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (vi) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; (vii) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification and (viii) neither the Company nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guarantee Corporation, in the ordinary course and without
default) in respect of a Plan (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA), except, in each case, with respect to
the events or conditions set forth in (i) through (viii) hereof, as would not,
individually or in the aggregate, have a Material Adverse Effect, or as
disclosed in the Time of Sale Information or the Offering Memorandum.

(aa) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(bb) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Company and its subsidiaries, on a consolidated basis, maintain internal
accounting

 

12



--------------------------------------------------------------------------------

controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. generally accepted accounting principles and
to maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensbile Business Reporting Language
included or incorporated by reference in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum is prepared
in accordance with the Commission’s rules and guidelines applicable thereto.
Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, there are no material weaknesses in the Company’s internal controls.

(cc) Insurance. The Company and its subsidiaries, on a consolidated basis, have
insurance covering such losses and risks and in such amounts as the Company
reasonably believes are adequate for the conduct of their business. Neither the
Company nor any of its subsidiaries has (i) received notice from any insurer or
agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.

(dd) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor
any director or officer of the Company or any of its subsidiaries nor, to the
knowledge of the Company and each of the Guarantors, any agent, affiliate,
employee or other person, in each case, associated with or acting on behalf of
the Company or any of its subsidiaries, has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or unlawful
benefit to any foreign or domestic government official or employee, including of
any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption laws; or (iv) made, offered, agreed, requested
or taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful payment or unlawful benefit. The Company and its subsidiaries
have instituted, maintain and enforce, and will continue to maintain and
enforce, policies and procedures designed to promote and ensure compliance with
all applicable anti-bribery and anti-corruption laws.

 

13



--------------------------------------------------------------------------------

(ee) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable anti-money laundering statutes of all
jurisdictions where the Company or any of its subsidiaries conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company or
any of the Guarantors, threatened.

(ff) No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, nor any director or officer of the Company or any of its
subsidiaries, nor, to the knowledge of the Company or any of the Guarantors, any
agent, affiliate, employee or other person, in each case, acting on behalf of
the Company or any of its subsidiaries, is currently the subject or, to the
knowledge of the Company or any of the Guarantors, the target of any sanctions
administered or enforced by the U.S. government (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively, the
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject or the target of
Sanctions, including, without limitation, Cuba, Crimea, Iran, North Korea and
Syria (each, a “Sanctioned Country”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or the target of Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country that, at the
time of such funding or facilitation, are the subject or the target of Sanctions
or (iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as initial
purchaser, investor, advisor or otherwise) of Sanctions. For the past 5 years,
the Company and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in, and will not knowingly engage in, any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

(gg) Solvency. On and immediately after the Closing Date, the Company and each
Guarantor (after giving effect to the issuance and sale of the Securities and
the issuance of the related Guarantees and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
present fair market value (and present fair saleable value)

 

14



--------------------------------------------------------------------------------

of the assets of such entity is not less than the total amount required to pay
the liabilities of such entity on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured;
(ii) such entity is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities and the issuance of the related Guarantees
as contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, such entity does not have, intend to incur or believe that it will
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged; and (v) such entity is not a defendant in any civil action that would
be reasonably likely to result in a judgment that such entity is or would become
unable to satisfy.

(hh) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock or similar
ownership interest, from repaying to the Company any loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company,
except for any such restrictions (a) contained in (i) the Revolving Credit
Agreement, (ii) the Term Loan Agreement or (iii) the indenture, dated as of
June 7, 2016, as supplemented, by and among the Company, certain subsidiary
guarantors party thereto and U.S. Bank National Association, as trustee,
governing the Existing Notes, or (b) that will be permitted by the Indenture.

(ii) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(jj) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(kk) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities as contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum in a manner that would require
registration of the Securities under the Securities Act.

 

15



--------------------------------------------------------------------------------

(ll) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(mm) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.

(nn) No Stabilization. Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(oo) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(pp) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith by the Company
and each of its subsidiaries.

(qq) Industry Statistical and Market Data. Nothing has come to the attention of
the Company or any Guarantor that has caused the Company or such Guarantor to
believe that the industry statistical and market-related data included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects.

(rr) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply, in all material respects, with
any provision of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

16



--------------------------------------------------------------------------------

(ss) Cybersecurity; Data Protection. (A) There has been no material security
breach or incident, unauthorized access or disclosure, or other compromise of or
relating to any of the Company’s and its subsidiaries’ information technology
and computer systems, networks, hardware, software, data and databases or
equipment (collectively, “IT Systems and Data”), and, to the knowledge of the
Company or any of the Guarantors, no vender or service provider (in the course
of providing services for or on behalf of the Company and its subsidiaries) has
suffered a material security breach or incident, unauthorized access or
disclosure, or other compromise of or relating to the IT Systems and Data;
(B) neither the Company, the Guarantors, nor their respective subsidiaries have
been notified of any material security breach or incident, unauthorized access
or disclosure or other compromise to the IT Systems and Data; and (C) the
Company and its subsidiaries have implemented appropriate controls, policies,
procedures, and technological safeguards to maintain and protect the integrity,
continuous operation, redundancy and security of the IT Systems and Data
reasonably consistent with industry standards and practices, or as required by
applicable regulatory standards. The Company and its subsidiaries are presently
in material compliance with all applicable laws or statutes and all applicable
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Data and to
the protection of such IT Systems and Data from misappropriation and
unauthorized use, access or modification.

(tt) Immaterial Subsidiary. Kurtz Gravel Company, a subsidiary of the Company,
does not have any assets (other than assets of an immaterial nature) or any
liabilities (other than liabilities of an immaterial nature) and does not
currently generate any income or revenue from engaging in business activities.

4. Further Agreements of the Company and the Guarantors. The Company and the
Guarantors jointly and severally covenant and agree with each Initial Purchaser
that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

 

17



--------------------------------------------------------------------------------

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company and the Guarantors will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum, in each case, as then amended or supplemented would include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when such Time of Sale Information, Issuer Written Communication or the
Offering Memorandum is delivered to a purchaser, not misleading; and (iii) of
the receipt by the Company of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Company
will use its commercially reasonable efforts to prevent the issuance of any such
order preventing or suspending the use of any of the Time of Sale Information,
any Issuer Written Communication or the Offering Memorandum or suspending any
such qualification of the Securities and, if any such order is issued, will
obtain as soon as possible the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

 

18



--------------------------------------------------------------------------------

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to, and in compliance with, Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will reasonably assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

 

19



--------------------------------------------------------------------------------

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum in a manner that would require
registration of the Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared in accordance with
Section 4(c) above (including any electronic road show), (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication relating to or that contains
the preliminary or final terms of the Securities or their offering and/or other
information that was included (including through incorporation by reference) in
the Time of Sale Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

 

20



--------------------------------------------------------------------------------

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization”, as such term is defined
under Section 3(a)(62) under the Exchange Act; and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer (solely in his or her
official capacity) of the Company and of each Guarantor who has specific
knowledge of the financial matters of the Company or such Guarantor, as
applicable, and is satisfactory to the Representative (i) confirming that such
officer has carefully reviewed the Time of Sale Information and the Offering
Memorandum and, to the knowledge of such officer, the representations set forth
in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming that the
other representations and warranties of the Company and the Guarantors in this
Agreement are true and correct and that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in the immediately preceding paragraphs (b) and (c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date, each
of (i) Ernst & Young LLP and (ii) Grassi & Co., CPAs, P.C. shall have furnished
to the Representative, at the request of the Company, letters, dated the
respective dates of delivery thereof and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, containing
statements and information of the type customarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained or incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum; provided that the
letters delivered on the Closing Date shall use a “cut-off” date no more than
three business days prior to the Closing Date.

 

21



--------------------------------------------------------------------------------

(f) Opinion and 10b-5 Statement of Counsel for the Company. On the Closing Date,
Akin Gump Strauss Hauer & Feld LLP, counsel for the Company, shall have
furnished to the Representative, at the request of the Company, its written
opinion and 10b-5 statement, dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
to the effect set forth in Annex D hereto.

(g) Opinions of Local Counsel. On the Closing Date, (i) Conner & Winters, LLP,
counsel for Atlas-Tuck Concrete, Inc. (the “Oklahoma Guarantor”) in the State of
Oklahoma, shall have furnished to the Representative, at the request of the
Company, its written opinion, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annex E hereto; and (ii) K&L Gates
LLP, counsel for 160 East 22nd Terminal LLC, Colonial Concrete Co., Eastern
Concrete Materials, Inc., Ferrara West LLC, Hamburg Quarry Limited Liability
Company, Master Mix Concrete, LLC, Premco Organization, Inc., WMC IP, Inc. and
WMC OP, LLC (the “New Jersey Guarantors”) in the State of New Jersey, shall have
furnished to the Representative, at the request of the Company, its written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative, to the effect set
forth in Annex F hereto.

(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers and each dated as of the
Closing Date, of Cravath, Swaine & Moore LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
it may reasonably request to enable it to pass upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case, in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions.

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company, each of the Guarantors
and the Trustee and the Securities shall have been duly executed and delivered
by a duly authorized officer of the Company and duly authenticated by the
Trustee.

 

22



--------------------------------------------------------------------------------

(m) Chief Financial Officer Certificate. The Representative shall have received
a certificate, dated the date of this Agreement and the Closing Date, of the
Chief Financial Officer of the Company (solely in his or her official capacity),
substantially in the form set forth in Schedule 4 to this Agreement.

(n) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses reasonably incurred in connection with any suit, action
or proceeding or any claim asserted, as such fees and expenses are incurred),
joint or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum or any amendment or supplement
thereto or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in the Preliminary Offering Memorandum, any of the other Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum or
any amendment or supplement thereto in reliance upon, and in conformity with,
any information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
therein, it being understood and agreed that the only such information furnished
by any Initial Purchaser consists of the information described as such in
paragraph (b) below.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or

 

23



--------------------------------------------------------------------------------

liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon, and in
conformity with, any information relating to such Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use in the Preliminary Offering Memorandum, any of the other Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
(or any amendment or supplement thereto), it being understood and agreed that
the only such information consists of the following information in the
Preliminary Offering Memorandum and the Offering Memorandum: (i) the paragraph
under the subcaption “Commissions and Discounts”, (ii) the third and fourth
sentences of the paragraph under the subcaption “New Issue of Notes” and
(iii) the three paragraphs under the subcaption “Short Positions”, in each case,
under the caption “Plan of Distribution”.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above, except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for any Initial Purchaser, its affiliates, directors and

 

24



--------------------------------------------------------------------------------

officers and any control persons of such Initial Purchaser shall be designated
in writing by BofA Securities, Inc. (“BofAS”) and any such separate firm for the
Company, the Guarantors, their respective directors and officers and any control
persons of the Company and the Guarantors shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. For purposes of this Section 7,
each director, affiliate, officer and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

 

25



--------------------------------------------------------------------------------

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or The NASDAQ Stock Market or the over-the-counter market; (ii) trading
of any securities issued or guaranteed by the Company or any of the Guarantors
shall have been suspended on any exchange or in any over-the-counter market;
(iii) a general moratorium on commercial banking activities shall have been
declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within

 

26



--------------------------------------------------------------------------------

36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that, in the
opinion of counsel for the Company or counsel for the Initial Purchasers, may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement and the Company agrees to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

 

27



--------------------------------------------------------------------------------

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any stamp,
transfer or similar taxes payable in that connection; (ii) the costs incident to
the preparation and printing of the Preliminary Offering Memorandum, any other
Time of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof (including any form of electronic distribution); (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 8 hereof, (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Company and each
of the Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

 

28



--------------------------------------------------------------------------------

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

14. Compliance with USA PATRIOT Act. In accordance with the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

15. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section 15, a “BHC Act Affiliate” has the meaning assigned
to the term “affiliate” in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k). “Covered Entity” means any of the following: (i) a “covered
entity” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 

29



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by BofAS on behalf of the Initial Purchasers, and any
such action taken by BofAS shall be binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o BofA Securities, Inc., One
Bryant Park, New York, New York 10036, Attn: High Yield Legal Department,
Facsimile: 212-901-7897. Notices to the Company and the Guarantors shall be
given to Paul M. Jolas, Senior Vice President, General Counsel & Corporate
Secretary, 331 N. Main Street, Euless, Texas 76039 (fax: 817-835-4165).

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under, or related to, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

(d) Submission to Jurisdiction. The Company and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit, action
or proceeding arising out of, or relating to, this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that a final judgment in any such suit, action or proceeding brought in such
court shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which the
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of, or relating to, this
Agreement.

(f) Counterparts; Electronic Signatures. This Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Agreement or any document to be signed in connection with this Agreement shall
be deemed to include electronic signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, and the
parties hereto consent to conduct the transactions contemplated hereunder by
electronic means.

 

30



--------------------------------------------------------------------------------

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, U.S. CONCRETE, INC. By:  

/s/ Ronnie Pruitt

Name:   Ronnie Pruitt Title:   Chief Executive Officer 160 EAST 22ND TERMINAL,
LLC AMERICAN CONCRETE PRODUCTS, INC. AGGREGATE & CONCRETE TESTING, LLC ALBERTA
INVESTMENTS, INC. ALLIANCE HAULERS, INC. ATLAS REDI-MIX, LLC ATLAS-TUCK
CONCRETE, INC. BEALL CONCRETE ENTERPRISES, LLC BODE CONCRETE LLC BODE GRAVEL CO.
CENTRAL CONCRETE SUPPLY CO., INC. COLONIAL CONCRETE, CO. CUSTOM-CRETE REDI-MIX,
LLC EASTERN CONCRETE MATERIALS, INC. FERRARA BROS., LLC FERRARA WEST LLC HAMBURG
QUARRY LIMITED LIABILITY COMPANY INGRAM CONCRETE, LLC KURTZ GRAVEL COMPANY LOCAL
CONCRETE SUPPLY & EQUIPMENT, LLC MASTER MIX, LLC MASTER MIX CONCRETE, LLC NEW
YORK SAND & STONE, LLC NYC CONCRETE MATERIALS, LLC OUTRIGGER, LLC PEBBLE LANE
ASSOCIATES, LLC POLARIS AGGREGATES INC. PREMCO ORGANIZATION, INC. REDI-MIX GP,
LLC REDI-MIX, LLC RIGHT AWAY REDY MIX INCORPORATED ROCK TRANSPORT, INC.

 

32



--------------------------------------------------------------------------------

SIERRA PRECAST, INC. SMITH PRE-CAST, INC. TITAN CONCRETE INDUSTRIES, INC. USC
ATLANTIC, INC. USC MANAGEMENT CO., LLC USC PAYROLL, INC. U.S. CONCRETE ON-SITE,
INC. USC-JENNA, LLC USC-KINGS, LLC USC-NEW YORK PAYROLL, LLC USC-NYCON, LLC
VALENTE EQUIPMENT LEASING CORP. WMC IP, INC. By:  

/s/ Ronnie Pruitt

Name:   Ronnie Pruitt Title:   President REDI-MIX CONCRETE, L.P.,

by Redi-Mix GP, LLC, its general partner

By:  

/s/ Ronnie Pruitt

Name:   Ronnie Pruitt Title:   President

 

33



--------------------------------------------------------------------------------

BRECKENRIDGE READY MIX, INC. CUSTOM-CRETE, LLC SUPERIOR CONCRETE MATERIALS, INC.
USC TECHNOLOGIES, INC. A.B. OF SAYVILLE, LTD. BSLH REALTY CORP. CORAM MATERIALS
CORP. MILLER PLACE DEVELOPMENT LLC MLFF REALTY CORP. By:  

/s/ Paul M. Jolas

Name:   Paul M. Jolas Title:   Vice President and Secretary YARDARM, LLC By:  

/s/ Paul M. Jolas

Name:   Paul M. Jolas Title:   Secretary

 

34



--------------------------------------------------------------------------------

NORCAL MATERIALS, INC. By:  

/s/ Mark B. Peabody

Name:   Mark B. Peabody Title:   President WMC OP, LLC By:  

/s/ Mark B. Peabody

Name:   Mark B. Peabody Title:   Vice President and Secretary

 

35



--------------------------------------------------------------------------------

Accepted: September 9, 2020 BOFA SECURITIES, INC.

For itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto.

By  

/s/ Mark W. Kushemba

 

Authorized Signatory

 

36



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

BofA Securities, Inc.

   $ 240,000,000  

J.P. Morgan Securities LLC

   $ 60,000,000  

BNP Paribas Securities Corp.

   $ 20,000,000  

Capital One Securities, Inc.

   $ 20,000,000  

MUFG Securities Americas Inc.

   $ 20,000,000  

RBC Capital Markets, LLC

   $ 20,000,000  

Truist Securities, Inc.

   $ 20,000,000  

Total

   $ 400,000,000  



--------------------------------------------------------------------------------

Schedule 2

Guarantors

160 East 22nd Terminal, LLC

A.B. of Sayville, Ltd.

Aggregate & Concrete Testing, LLC

Alberta Investments, Inc.

Alliance Haulers, Inc.

American Concrete Products, Inc.

Atlas Redi-Mix, LLC

Atlas-Tuck Concrete, Inc.

Beall Concrete Enterprises, LLC

Bode Concrete LLC

Bode Gravel Co.

Breckenridge Ready Mix, Inc.

BSLH Realty Corp.

Central Concrete Supply Co., Inc.

Colonial Concrete, Co.

Coram Materials Corp.

Custom-Crete, LLC

Custom-Crete Redi-Mix, LLC

Eastern Concrete Materials, Inc.

Ferrara Bros., LLC

Ferrara West LLC

Hamburg Quarry Limited Liability Company

Ingram Concrete, LLC

Kurtz Gravel Company

Local Concrete Supply & Equipment, LLC

Master Mix, LLC

Master Mix Concrete, LLC

Miller Place Development LLC

MLFF Realty Corp.

New York Sand & Stone, LLC

NorCal Materials, Inc.

NYC Concrete Materials, LLC

Outrigger, LLC

Pebble Lane Associates, LLC

Polaris Aggregates Inc.

Premco Organization, Inc.

Redi-Mix Concrete, L.P.

Redi-Mix GP, LLC

Redi-Mix, LLC

Right Away Redy Mix Incorporated

Rock Transport, Inc.

Sierra Precast, Inc.

Smith Pre-Cast, Inc.

Superior Concrete Materials, Inc.

Titan Concrete Industries, Inc.

USC Atlantic, Inc.



--------------------------------------------------------------------------------

USC Management Co., LLC

USC Payroll, Inc.

USC Technologies, Inc.

U.S. Concrete On-Site, Inc.

USC-Jenna, LLC

USC-Kings, LLC

USC-New York Payroll, LLC

USC-NYCON, LLC

Valente Equipment Leasing Corp.

WMC IP, Inc.

WMC OP, LLC

Yardarm, LLC



--------------------------------------------------------------------------------

Schedule 3

Subsidiaries

1045016 B.C. Ltd.

160 East 22nd Terminal, LLC

A.B. of Sayville, Ltd.

Aggregate & Concrete Testing, LLC

Alberta Investments, Inc.

Alliance Haulers, Inc.

American Concrete Products, Inc.

Atlas Redi-Mix, LLC

Atlas-Tuck Concrete, Inc.

Beall Concrete Enterprises, LLC

Bode Concrete LLC

Bode Gravel Co.

Breckenridge Ready Mix, Inc.

BSLH Realty Corp.

Central Concrete Supply Co., Inc.

Colonial Concrete, Co.

Coram Materials Corp.

Custom-Crete, LLC

Custom-Crete Redi-Mix, LLC

Eagle Rock Materials Ltd.

Eagle Rock Aggregates, Inc.

Eastern Concrete Materials, Inc.

Ferrara Bros., LLC

Ferrara West LLC

Hamburg Quarry Limited Liability Company

Heavy Materials, LLC

Ingram Concrete, LLC

Kurtz Gravel Company

Local Concrete Supply & Equipment, LLC

Master Mix, LLC

Master Mix Concrete, LLC

Miller Place Development LLC

MLFF Realty Corp.

New York Sand & Stone, LLC

NorCal Materials, Inc.

NYC Concrete Materials, LLC

Orca Sand & Gravel Limited Partnership

Orca Sand & Gravel Ltd.

Outrigger, LLC

Pebble Lane Associates, LLC

Polaris Aggregates Inc.

Polaris Materials Corporation

Premco Organization, Inc.

Quality Rock Holdings Ltd.

Quality Sand & Gravel Ltd.

Redi-Mix Concrete, L.P.



--------------------------------------------------------------------------------

Redi-Mix GP, LLC

Redi-Mix, LLC

Right Away Redy Mix Incorporated

Rock Transport, Inc.

Sierra Precast, Inc.

Smith Pre-Cast, Inc.

Spartan Products, LLC

Superior Concrete Materials, Inc.

Titan Concrete Industries, Inc.

USC Atlantic, Inc.

USC Management Co., LLC

USC Payroll, Inc.

USC Technologies, Inc.

U.S. Concrete On-Site, Inc.

USC-Jenna, LLC

USC-Kings, LLC

USC-New York Payroll, LLC

USC-NYCON, LLC

Valente Equipment Leasing Corp.

WMC IP, Inc.

WMC OP, LLC

Yardarm, LLC



--------------------------------------------------------------------------------

Schedule 4

FORM OF CHIEF FINANCIAL OFFICER’S CERTIFICATE

The undersigned, Chief Financial Officer of U.S. Concrete, Inc. (the “Company”),
in connection with the offering of $[●] in aggregate principal amount of the
Company’s senior notes due 2029 (the “Notes”) pursuant to (i) a preliminary
offering memorandum dated [●], 2020 (the “Preliminary Offering Memorandum” and,
together with the pricing term sheet dated [●], 2020, the “Time of Sale
Information”), and (ii) the purchase agreement dated [●], 2020 between the
Company and BofA Securities, Inc., on behalf of itself and as representative of
the several initial purchasers listed in Schedule 1 thereto (the “Initial
Purchasers”), hereby certifies, solely in his capacity as an officer of the
Company and not individually, on behalf of the Company as follows:

 

  1.

I am the duly elected, qualified and acting Chief Financial Officer of the
Company and, solely in my capacity as such, am providing this certificate based
on my examination of the internal accounting records of the Company and its
consolidated subsidiaries.

 

  2.

I am knowledgeable with respect to the internal accounting records and internal
accounting practices, policies, procedures and controls of the Company and its
consolidated subsidiaries and have responsibility for financial and accounting
matters with respect to the Company and its consolidated subsidiaries.

 

  3.

I have reviewed the financial data as of and for the years ended December 31,
2016 and 2015 (collectively, the “2015-2016 Financial Data”) set forth in
(a) the [preliminary][final] offering memorandum of the Company, dated [●],
2020, under the caption “Summary—Summary Historical and Pro Forma Financial and
Other Data” and (b) in Item 6 of the Annual Report of the Company on Form 10-K
for the year ended December 31, 2019. The 2015-2016 Financial Data provides a
fair and accurate summary in all material respects of the selected metrics of
the Company’s financial position and results of operations purported to be shown
by such data, and the 2015-2016 Financial Data presented therein is accurately
derived from the Company’s accounting records.

 

  4.

I have compared each item marked on the attached copy of the 2015-2016 Financial
Data with the corresponding amounts included in the Company’s accounting records
and found them to be in agreement, and nothing has come to my attention that
causes me to believe that such 2015-2016 Financial Data contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.



--------------------------------------------------------------------------------

ANNEX A

Additional Time of Sale Information

1. Term sheet containing the terms of the Securities, substantially in the form
of Annex B.



--------------------------------------------------------------------------------

ANNEX B

Pricing Term Sheet, dated September 9, 2020

to Preliminary Offering Memorandum, dated September 8, 2020

Strictly Confidential

U.S. Concrete, Inc.

5.125% Senior Notes due 2029

This pricing term sheet, dated September 9, 2020 (this “Pricing Term Sheet”), is
made with reference to the Preliminary Offering Memorandum, dated September 8,
2020 (the “Preliminary Offering Memorandum”). The information in this Pricing
Term Sheet supplements the Preliminary Offering Memorandum and updates and
supersedes the information in the Preliminary Offering Memorandum to the extent
it is inconsistent with the information in the Preliminary Offering Memorandum.
Terms used but not defined in this Pricing Term Sheet have the meanings assigned
to such terms in the Preliminary Offering Memorandum.

The notes have not been and will not be registered under the Securities Act of
1933, as amended (the “Securities Act”), or the securities laws of any other
jurisdiction. Because they are not registered, the notes may be offered only in
transactions that are exempt from registration under the Securities Act or the
securities laws of any other jurisdiction. Accordingly, the notes are being
offered only (1) to persons reasonably believed to be “qualified institutional
buyers” as defined in Rule 144A under the Securities Act and (2) outside the
United States to non-U.S. persons in compliance with Regulation S under the
Securities Act.

 

Issuer:    U.S. Concrete, Inc. (the “Issuer”) Security Description:    5.125%
Senior Notes due 2029 (the “notes”) Distribution:    144A/Reg S-for-life (no
registration rights) Aggregate Principal Amount:    $400,000,000 , which
represents an increase of $100,000,000 from the amount offered under the
Preliminary Offering Memorandum Gross Proceeds:    $400,000,000 Maturity:   
March 1, 2029 Coupon:    5.125% Issue Price:    100.000% of face amount Yield to
Maturity:    5.125% Interest Payment Dates:    March 1 and September 1,
commencing March 1, 2021

 

B-1



--------------------------------------------------------------------------------

Equity Clawback:    Up to 40% at 105.125% prior to September 1, 2023 Optional
Redemption:    Make-whole call @ T + 50 bps prior to September 1, 2023, then:   
On or after:                       Redemption Price:                   
September 1, 2023         102.563%    September 1, 2024         101.281%   
September 1, 2025         100.000%    and thereafter Change of Control:   
Putable at 101% of principal plus accrued and unpaid interest, if any, to the
date of repurchase Trade Date:    September 9, 2020 Expected Settlement Date:   
T+10; September 23, 2020 CUSIP:   

144A: CUSIP No. 90333LAT9

Reg S: CUSIP No. U9033EAH1

ISIN:   

144A: ISIN No. US90333LAT98

Reg S: ISIN No. USU9033EAH19

Denominations/Multiple:    $2,000 x $1,000 Ratings*:    B3/BB- Joint
Book-Running Managers:   

BofA Securities, Inc.

J.P. Morgan Securities LLC

BNP Paribas Securities Corp.

Capital One Securities, Inc.

MUFG Securities Americas Inc.

RBC Capital Markets LLC

Truist Securities, Inc.

Additional Changes to the Preliminary Offering Memorandum

In addition to the information set forth above, the Preliminary Offering
Memorandum is hereby updated to reflect the following changes:

 

1.

The offering size contemplated by the Preliminary Offering Memorandum has been
increased by $100,000,000, from $300,000,000 to $400,000,000. The disclosures in
the Preliminary Offering Memorandum related to the offering size, including,
without limitation, those set forth in “Summary”, “Risk Factors”, “Use of
Proceeds”, “Capitalization”, “Description of the Notes”, “Plan of Distribution”
and other related disclosures, are hereby updated to reflect the amount of such
increase.

 

B-2



--------------------------------------------------------------------------------

2.

The net proceeds to the Issuer from the offering of the notes will be
approximately $393.7 million, after deducting the initial purchasers’ discounts
and estimated offering expenses. The Issuer intends to use the net proceeds from
the offering, together with available borrowings under the Issuer’s senior
secured asset-based revolving credit facility (the “Revolving Facility”), to
redeem $400.0 million of the Issuer’s $600.0 million aggregate principal amount
of 6.375% senior unsecured notes due 2024 (the “2024 Notes”), and to pay fees
and expenses related to the foregoing. Pending the application of the net
proceeds of the offering, net proceeds may temporarily be used for general
corporate purposes. As a result, all corresponding references in the Preliminary
Offering Memorandum relating to the amount of 2024 Notes to be redeemed are
hereby updated to reflect the amount of such increase.

 

3.

The last two paragraphs under “Summary—The Offering—Ranking” on page 13 of the
Preliminary Offering Memorandum are replaced in their entirety with the
following:

“As of June 30, 2020, after giving effect to this offering and the use of
proceeds of this offering as described under the caption “Use of Proceeds,” our
outstanding senior indebtedness would have been $789.8 million, excluding
adjusted unamortized premium and debt issuance costs, consisting of (i)
$84.7 million of borrowings under the Revolving Facility (which would have been
secured), (ii) $200 million aggregate principal amount of the 2024 Notes and the
$400 million aggregate principal amount of notes offered hereby (none of which
notes would have been secured), and (iii) $105.1 million of finance leases and
promissory notes (all of which would have been secured), of which only
$1.8 million of our outstanding senior indebtedness would have been liabilities
of non-guarantor subsidiaries.”

“As of June 30, 2020, after giving effect to this offering and the use of
proceeds of this offering as described under the caption “Use of Proceeds,” (i)
our borrowing base under the Revolving Facility would have been $213.5 million,
and our available borrowing capacity thereunder would have been $109.1 million
after taking into account $19.7 million of undrawn letters of credit and
$84.7 million of borrowings under the Revolving Facility and (ii) we would have
had $180.0 million of undrawn secured term loans available under our Delayed
Draw Facility.”

All corresponding references to the foregoing in the Preliminary Offering
Memorandum are hereby updated.

 

4.

Paragraph (1) under “Senior Indebtedness versus Notes” on page 54 of the
Preliminary Offering Memorandum is revised to replace the reference of “$182.6
million” therein with “$189.8 million”.

 

5.

The table under “Capitalization” on page 46 of the Preliminary Offering
Memorandum is replaced in its entirety with the following:

 

B-3



--------------------------------------------------------------------------------

     As of June 30, 2020  

(in millions)

   Actual      As adjusted
basis  

Cash and cash equivalents

   $ 17.5      $ 17.5  

Debt:

     

Revolving Facility(1)

     56.5      84.7

Delayed Draw Facility(2)

     —          —    

2024 Notes(3)

     606.1        202.0  

Notes offered hereby(4)

     —          400.0  

Finance leases

     84.9        84.9  

Promissory notes

     20.2        20.2  

Unamortized debt issuance costs

     (8.8 )       (11.3 )    

 

 

    

 

 

 

Total debt

     758.9        780.5  

Total Net Debt(5)

     741.4        763.0  

Total shareholders’ equity(6)

     351.8        342.7     

 

 

    

 

 

 

Total capitalization

   $ 1,110.7      $ 1,123.2  

Liquidity(7)

   $ 334.8      $ 306.6  

 

(1)

Represents (i) on an actual basis, $56.5 million of borrowings outstanding under
the Revolving Facility as of June 30, 2020 and (ii) on an adjusted basis, the
borrowing of an additional $28.2 million under the Revolving Facility in
connection with the redemption of $400.0 million of the total $600.0 million
aggregate principal amount of the 2024 Notes outstanding as of the date of this
offering memorandum to fund (x) the redemption premium and estimated accrued
interest of $21.9 million and (y) $6.3 million of estimated fees and expenses of
this offering. As of June 30, 2020, on an adjusted basis, our borrowing base
under the Revolving Facility would have been $213.5 million and our available
borrowing capacity would have been $109.1 million (after taking into account
$19.7 million of undrawn letters of credit and $84.7 million of outstanding
borrowings).

(2)

As of June 30, 2020, we had $180.0 million of availability under the Delayed
Draw Facility.

(3)

Includes unamortized premium of (i) on an actual basis, $6.1 million and (ii) on
an adjusted basis, $2.0 million.

(4)

Reflects the aggregate principal amount of the notes offered hereby.

(5)

Net Debt, a non-GAAP financial measure, is defined as total debt (including
current maturities and finance lease obligations) less cash and cash
equivalents. See Note 4 in “Summary—Summary Historical and Pro Forma Financial
and Other Data.”

(6)

Adjusted to reflect an after-tax loss on early retirement of debt of
$9.1 million, which represents the after-tax net amount of the applicable
premium related to the redemption of $400.0 million of the 2024 Notes and the
write-off of the associated unamortized premium and debt issuance costs.

(7)

Liquidity is defined as available borrowing capacity under the Revolving
Facility and the Delayed Draw Facility plus cash and cash equivalents.

6. Additional conforming changes are made throughout the Preliminary Offering
Memorandum to reflect the changes described above.

 

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for additional information.

Under Rule 15c6-1 under the Securities Exchange Act of 1934, as amended, trades
in the secondary market are required to settle in two business days, unless the
parties to any such trade expressly agree otherwise. Accordingly, purchasers who
wish to trade notes prior to the second business day before delivery of the
notes will be required, by virtue of the fact that the notes initially settle in
T+10, to specify an alternate settlement arrangement at the time of any such
trade to prevent a failed settlement. Purchasers of the notes who wish to trade
the notes prior to their date of delivery hereunder should consult their
advisors.

 

B-4



--------------------------------------------------------------------------------

This communication is being distributed solely to persons reasonably believed to
be “qualified institutional buyers”, as defined in Rule 144A under the
Securities Act of 1933, as amended, and outside the United States solely to
non-U.S. persons as defined under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

* A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

B-5



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, in each case, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, in each case,
except in accordance with Regulation S or Rule 144A or any other available
exemption from registration under the Securities Act. Terms used above have the
meanings given to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in each case, in any country or
jurisdiction where action for that purpose is required.

 

C-1



--------------------------------------------------------------------------------

(d) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Securities in circumstances in which Section 21(1) of
the FSMA does not apply to the Company; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

 

C-2